PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/751,253
Filing Date: 8 Feb 2018
Appellant(s): ORR et al.



__________________
Ryan S. Jones
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-11 and 21-25 are rejected under 35 USC 101.
Claims 1-7, 10, 11, and 21-25 are rejected under 35 USC 103 (Brewer, Chang, and Howard)
Claims 8 and 9 are rejected under 35 USC 103 (Brewer, Chang, Howard, and Acker)

(2) Response to Argument
	Appellant’s patent eligibility arguments were fully considered, but they are not persuasive. Appellant argues that the claimed invention does not recite an abstract idea, but rather “it is a patient monitor” (see appeal brief, pg. 7). While Examiner certainly agrees that the claimed invention recites a capnograph device, this does not automatically equate to patent eligibility. Rather and as set forth in the detailed 101 analysis in the Final Rejection, the claimed invention recites a judicial exception that is not integrated into a practical application. The purported patient monitor (“capnograph device comprising: a carbon dioxide measurement component configured to measure respiratory carbon dioxide level; and an electronic processor”) is an additional limitation an infrared optical absorption cell including an infrared light source/detector assembly configured to measure respiratory carbon dioxide”) is conventional and per Berkheimer, Examiner has cited evidence that demonstrates the conventionality of this additional element (see Howard reference, par.0007 “conventional CO.sub.2 analyzer is commonly based on the principal of directing a source of infrared radiation along an optical path with a detector positioned on the opposite side”; see Final Rejection, bottom of pg.7 continued on pg.8). Also, Examiner argues that the additional limitations in dependent claims 11 and 25 (as they pertain to a generically recited pump) also fail to integrate the judicial exception into a practical application for substantially similar reasons. 
	Therefore, Examiner maintains that claims 1-11 and 21-25 are not patent eligible under 35 USC 101. 

	Next, appellant argues that the instant claims are non-obvious over the prior art of record (Brewer, Chang, and Howard). Specifically, appellant argues that Brewer and Chang do not teach and/or suggest “computes the etCO2 signal as a maximum value of the capnogram signal within the sliding window.” Appellant points to the fact that Chang “has nothing to do with measuring etCO2” (see appeal brief, pg. 11), and also contends that Brewer and Chang do not teach computing a maximum over several breadths (see appeal brief, pg. 12).

While Chang does not compute etCO2 (and it was not relied upon for doing so), Examiner argues that the combination of Brewer and Chang renders obvious the instant claims. Again, Brewer establishes utilizing a sliding window operation on the capnograph signal in order to compute etCO2 (see par.0025, 0031+), while Chang was cited for its teaching of using a sliding window to identify peak values in physiological signals. In combination, Examiner maintains that Brewer and Chang teach the limitation “computes the etCO2 signal as a maximum value of the capnogram signal within the sliding window.” While Brewer does not explicitly teach that etCO2 is computed as a maximum value of the capnogram signal within the siding window, Examiner maintains that Chang fills in the gap. Chang teaches identifying maximum/peaks of physiological values within a sliding window and provides PHOSITA with motivation to incorporate such a technique in Brewer’s similar sliding window technique geared more specifically towards etCO2. The mere fact that Chang deals with another type of cyclical physiological signal (heart rate) does not render the claimed invention nonobvious. Moreover and as stated in the Final Rejection, Examiner has articulated a specific reason why PHOSITA would modify Brewer’s sliding window operation to incorporate Chang in order to identify peaks within a sliding window without needing to first determine a threshold (see Final Rejection, pg.7). Appellant never addresses Examiner’s obviousness rationale and instead attempts to attack the references individually. However, this is not persuasive as it has been established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In any case, Examiner argues that both Brewer and Chang actually pertain to the same narrow field of endeavor, i.e. utilizing a sliding window in order to identify and analyze physiological signals so as to improve accuracy in the presence of noise. This is also the same problem that appellant’s disclosure aims to solve (see instant application. PG Pub, par.0008-0010 “providing an end-tidal carbon dioxide value that more accurately approximates... reduced noise compared with... a breath-by-breath analysis”). 
	Next, Appellant’s argument that Brewer and Chang do not teach and/or suggest computing a maximum over several breadths is also not persuasive. As cited in the Final Rejection, Brewer teaches that its sliding window can be configured in many ways including a per-breath basis, and/or at other intervals (see par.0025, last sentence) and based on one or more breaths (see par.0031). Accordingly, Examiner maintains that Brewer when combined with Chang clearly establishes a sliding time window encompassing several breaths. 
For these reasons, Examiner maintains that claim 1 is obvious over Brewer, Chang, and Howard.
	Appellant has applied the same arguments to claims 2-7, 10, 11, and 21-25. Accordingly, Examiner maintains that claims 2-7, 10, 11, and 21-25 are obvious over Brewer, Chang, and Howard for the reasons set forth above.
	Appellant has applied the same arguments to claims 8 and 9. Accordingly, Examiner maintains that claims 8 and 9 are obvious over Brewer, Chang, Howard, and Acker for the reasons set forth above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PUYA AGAHI/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791   
                                                                                                                                                                                                     /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.